Citation Nr: 0619806	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-27 091	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO determined that the appellant was 
not entitled attorney fees from past-due benefits awarded to 
the veteran for special monthly compensation (SMC) for the 
loss of use of the lower extremities.


FINDINGS OF FACT

1.  The issue of entitlement to SMC for the loss of use of 
the lower extremities was not reasonably raised as an 
underlying issue in the veteran's claim before the Board for 
entitlement to service connection for a low back disability.

2.  A final Board decision was not promulgated on the issue 
of entitlement to SMC for the loss of use of the lower 
extremities.


CONCLUSION OF LAW

The criteria for payment to the appellant of fees for 
attorney services from past-due benefits awarded to the 
veteran based on the RO's grant of special monthly 
compensation for the loss of use of the lower extremities are 
not met. 38 U.S.C.A. § 5904(d) (West 2002); 38 C.F.R. § 
20.609 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a 1-year period 
beginning on that date.

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than 1 year following the date on which that Board 
decision was promulgated. See In re Mason, 13 Vet. App. 79, 
83-86 (1999).

In In the Matter of the Fee Agreement of Smith, 4 Vet. App. 
487, 490 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, pursuant to 38 U.S.C.A. § 
5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue involved in a case.  
In In the Matter of the Fee Agreement of Stanley, 10 Vet. 
App. 104, 107 (1997), the Court also held that the issue 
extant in the final Board decision in a case must be the same 
issue for which the attorney is seeking payment.

In this case, there has been no final Board decision on the 
issue for which the appellant seeks payment, i.e., 
entitlement to SMC for loss of use of the lower extremities.  
The Board's decision of June 1995 addressed the veteran's 
appeal on the issues of whether new and material evidence had 
been submitted to reopen the claim for entitlement to service 
connection for a low back disability.  The veteran and the 
appellant signed a contingent fee agreement in October 1995.  
A subsequent Order of the Court vacated the Board's June 1995 
decision, and remanded the matter to the Board.  The Board in 
turn remanded the case for further development in March 1998.  
The case returned for appellate consideration and the Board 
issued a decision in December 2000 that determined the 
veteran had submitted the requisite new and material evidence 
to reopen the claim for service connection.  The Board then 
remanded the issue of entitlement to service connection for 
development.  

The Agency of Original Jurisdiction (AOJ) issued a rating 
decision in June 2002 that granted service connection for 
residuals of an injury to the lumbosacral spine.  This 
disability was evaluated under the appropriate schedular 
criteria.  In September 2002, the appellant was informed that 
he had been awarded attorney fees from the past-due benefits 
in connection with the award of service connection for the 
lumbosacral disability.

On September 22, 2002, the AOJ received a memorandum from the 
appellant.  He indicated that the AOJ's award of June 2002 
"statisfies all appeal issues."  The attorney then 
indicated that the veteran had authorized him to file claims 
for entitlement to SMC for aid and attendance and being 
housebound.

By rating action of October 2003, the RO granted entitlement 
to SMC for the loss of use of the lower extremities.  In 
denying attorney fees for this issue, the RO determined that 
this issue had not been reasonably raised as part of the 
veteran's original appeal regarding reopening his claim for 
service connection for a low back disability.

In support of the payment of attorney fees, the appellant 
argues that the veteran's original claim for service 
connection for a low back disability included all five 
elements of service connection to include: the veteran's 
status, existence of a disability, service connection of that 
disability, degree of disability, and the effective date of 
the award.  See West v. Brown, 7 Vet. App. 329 (1995) (en 
banc); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The 
appellant contends further adjudications of a service 
connection claim, to include rating the disability and 
determining its effective date, are inextricably part of the 
originally filed case and are extensions of the appeal that 
was filed.  He claims that components of a service connection 
claim include a total disability evaluation for individual 
unemployability (TDIU) and SMC.  Therefore, he argues that 
the claim for SMC for loss of use of the lower extremities 
was part and parcel of the claim for service connection for a 
low back disability, and he should be entitled to an 
appropriate share of all past-due benefits for the SMC award.  

Whether an issue is reasonably raised is based on the 
submissions of the claimant or the evidence of record.  
38 C.F.R. §§ 3.150, 3.151, 3.155, see also Roberson v. 
Principi, 251 F. 3d 1378 (2001); VAOPGCPREC 12-01.  A review 
of the claims files reveals that there was no final Board 
decision with respect to the SMC issue, and no reasonably-
raised SMC claim was properly before the Board at any time 
prior to September 2002.  In fact, contrary to his later 
submission, the appellant acknowledged in September 2002 that 
the RO's decision of June 2002 had satisfied all issues on 
appeal.  

Regardless, the Board notes that the Court has addressed the 
award of attorney fees in a fact pattern similar to the case 
on appeal.  In In the Matter of the Fee Agreement of 
Leventhal, 9 Vet. App. 387 (1996), the attorney had 
represented an appellant regarding the issue of entitlement 
to service connection for spine and hip disorders.  Service 
connection was eventually granted in this case by the AOJ, 
which in turn granted TDIU and SMC in connection with this 
issue.  The attorney claimed that he was entitled to attorney 
fees for the past-due benefits to include the award of TDIU 
and SMC.  The Court disagreed.  The Court ruled that the 
issues of TDIU and SMC were not before the Board in its 
decision that denied entitlement to service connection.  The 
Court concluded that TDIU and SMC were "not before the BVA, 
not 'reasonably raised' before it, and were not an element of 
the claims for service connection."  Id. at 389.  Of 
particular interest is the fact that the Court cited to the 
West decision in this analysis, which the appellant has 
argued supports his contentions.  Clearly the Court 
disagrees.

Based on the case precedent noted above, the Board finds that 
the appellant is not entitled to payment of attorney fees 
from past-due benefits based on the RO's October 2003 
decision granting the veteran SMC from September 2002. 


ORDER

Payment of attorney fees from past-due benefits based on the 
RO's grant of a special monthly compensation for loss of use 
of the lower extremities is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


